 



Exhibit 10.29
SETTLEMENT TERM SHEET AGREEMENT
     This agreement, dated September 29, 2006, is between Ethypharm S.A. France
and Ethypharm S.A. Spain (individually and collectively, “Ethypharm”) and
Bentley Pharmaceuticals, Inc. (“Bentley”) and Laboratorios Belmac S.A.
(“Belmac”). Ethypharm, Bentley and Belmac (collectively, “the Parties”) have
reached a settlement of their dispute. The Parties intend to reduce the terms of
the settlement to a written agreement for execution within the next thirty days,
following approval of their respective boards of directors. In advance of
preparing the Settlement Agreement, the parties have signed this term sheet,
fully intending this to be a legally binding document. The principal terms of
the Parties’ agreement are as follows:

  1.   Ethypharm will cause the lawsuit captioned Ethypharm S.A. France and
Ethypharm S.A. Spain v. Bentley Pharmaceuticals, Inc., United States District
Court for the District of Delaware, Civil Action No. 04-1300-SLR (the “Delaware
Action”) to be dismissed with prejudice, with all parties paying their own costs
and attorneys’ fees and waiving all rights of appeal.     2.   Ethypharm will
cause the patent litigation that it has filed against Belmac in Spain, Ethypharm
S.A. v. Laboratorios Belmac, S.A., Juzgado de lo Mercantil N° 5, Procedimiento
Ordinario 170 / 2005, filed on April 20, 2005 (the “Spanish Action”) to be
dismissed with prejudice, with all parties paying their own costs and attorneys’
fees and waiving all rights of appeal.     3.   The Parties will release each
other from any all claims and counterclaims that were brought or could have been
brought in the Delaware Action or in the Spanish Action, including without
limitation claims of misappropriation of trade secrets, interference with
customer or advantageous commercial relations and

 



--------------------------------------------------------------------------------



 



      patent infringement, and will release each other from all claims and
demands of any description that they have now or may have against each other
concerning or arising out of the facts or claims concerning omeprazole, either
in its organic or aqueous formulations, lansoprazole or other pellet drugs
arising out of the facts or claims asserted in the Delaware Action or the
Spanish Action. The parties will further release each other from all other
claims and demands that they have or may have against each other, through and
including the execution date of the Settlement Agreement.     4.   Belmac will
pay Ethypharm as follows:         $ 4 million upon execution of the Settlement
Agreement; and         $ 4 million paid in equal installments over the next four
years.         Bentley will guarantee all such payments.     5.   The Parties
agree that terms of this settlement will be confidential except as may be
required by law, necessary to effect the terms of the settlement, or otherwise
necessary for the internal business communications of the Parties.     6.  
Nothing in the settlement will constitute an admission of any kind or an
acknowledgment of liability, including the issue of agency.     7.   The Parties
will return or certify the destruction of each other’s Confidential or Highly
Confidential documents that were produced, with the exception of any court
pleadings or appendices thereto, as provided in the Stipulated Protective Order.
    8.   The Parties acknowledge that board approval of these terms is required,
which approval shall be obtained by October 6, 2006.

 



--------------------------------------------------------------------------------



 



     
ETHYPHARM S.A. FRANCE and
  BENTLEY PHARMACEUTICALS, INC.
ETHYPHARM S.A. SPAIN
   

     
By:
  By:
 
   
/s/ Gérard M. LeDuc
  /s/ James Murphy
 
   
Gérard M. LeDuc, Président & CEO
  James Murphy, Chairman and CEO
Ethypharm, SA France
  Bentley Pharmaceuticals, Inc.
194, Bureaux de la Colline
  2 Holland Way
Bâtiment D – 92213 Saint-Cloud Cedex
  Exeter, New Hampshire 03833
France
  USA
 
   
Gérard M. LeDuc, Presidente
   
Ethypharm, S.A Madrid Spain
   

LABORATORIOS BELMAC, S.A.

     
By:
   
 
   
/s/ Adolfo Herrera
 
   
Adolfo Herrera, Director General
   
Laboratorios Belmac, S, A
   
Calle Teide, n. 4 planta baja
   
Parque Empressarial “La Marina”
   
28700 San Sebastian de los Reyes, MADRID
   

Dated: September 29, 2006

 